Dear Mr. Roy:
You have requested an opinion of the Attorney General in your capacity as legal advisor to the Red River Atchafalaya Bayou Beouf Levee District (the District), regarding the District's payment of premiums for its employees for life, health and accident insurance. Specifically, you ask whether the District may pay 100% of the premium on behalf of its employees.
In answer to your question, we refer you to R.S. 38:281 (6) which provides as follows:
      "(6) `Levee district' means a political subdivision of this state organized for the purpose and charged with the duty of constructing and maintaining levees, and all other things incidental thereto within its territorial limits." [Emphasis added.]
As can be gleaned from the above, the District is, by definition, a political subdivision of the state. We now draw your attention to R.S. 33:5151 which provides, in pertinent part, the following:
      A. Any municipality or political subdivision of the state may make a contract of insurance with any insurance company legally authorized to do business in this state insuring their employees and officials under policies of group insurance covering hospitalization . . . for such employees and officials, and may agree to match the payments of the employees and officials for the premiums or charges for any such contracts . . . .
      B. Nothing in this Section or in R.S. 42:851
shall be construed to limit the contribution of a local governmental subdivision toward the payment of premiums for accident and health protection for its employees or their dependents, or both.
Based on the above provision, it is the opinion of this office that the District may pay 100% of the premium cost for life, health and accident insurance for their employees. In accord are Attorney General Opinions 93-290 and 91-589B.
In addition, you ask whether the payment of these premiums would have any impact upon the employee's salary from the standpoint of the Civil Service Commission. With regard to this question, we recommend that you contact the Legal Section of the Civil Service Department at (504) 342-8544.
Finally, you ask whether the premium payments carry with them any tax consequences vis-a-vis the Internal Revenue Service (IRS). With regard to this issue, we recommend that you contact the IRS at 1-800/829-1040.
Trusting this adequately responds to your inquiry, I am
Very truly yours,
                               RICHARD P. IEYOUB ATTORNEY GENERAL
                        By: ROBERT E. HARROUN, III Assistant Attorney General
RPI/Rob3/cla